Citation Nr: 1101805	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) for 
the rating interval from January 14, 2004, through December 12, 
2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from November 1942 to February 
1965.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which, in pertinent 
part, granted service connection for a low back disorder and 
assigned a 20 percent evaluation for that disorder effective from 
January 14, 2004; and granted service connection for bilateral 
hearing loss, assigning a 40 percent evaluation effective from 
January 14, 2004.

By a March 2007 decision the Decision Review Officer (DRO) 
assigned a separate 10 percent evaluation for the Veteran's right 
lower extremity radiculopathy, as associated with his service-
connected low back disorder.  The DRO also effectuated, effective 
from June 1, 2007, a reduction for the Veteran's bilateral 
hearing loss from 40 percent to 10 percent disabling, following 
an April 2006 RO decision proposing that reduction.  However, by 
a July 2007 decision the RO restored the previously assigned 40 
percent evaluation for bilateral hearing loss, also effective 
from June 1, 2007.  Thus, the Veteran has effectively been 
assigned a continuous initial rating of 40 percent for his 
bilateral hearing loss.

The Board in a July 2009 decision denied a higher initial rating 
than 20 percent for a low back disorder for the interval from 
January 14, 2004, through December 12, 2005; granted a 100 
percent schedular rating for the low back disorder effective from 
December 13, 2005, thereby subsuming for that interval separate 
ratings for low back disability and left lower extremity 
radiculopathy; granted an initial rating of 10 percent for lower 
extremity radiculopathy for the interval from January 14, 2004, 
through December 1, 2005; denied an initial rating greater than 
10 percent for lower extremity radiculopathy for the interval 
from December 2, 2005, through December 13, 2005; and denied an 
initial rating greater than 40 percent for bilateral hearing loss 
for the rating interval beginning January 14, 2004.

The Board by its July 2009 action also remanded for RO notice, 
development, and readjudication, via the Appeals Management 
Center (AMC), the raised claim of entitlement to TDIU for the 
rating interval from January 14, 2004, through December 12, 2005. 
That claim now returns to the Board for further review.

In a January 2010 decision, to effectuate the Board's July 2009 
decision, the AMC granted a 100 percent rating for right lower 
extremity sciatic radiculopathy associated with degenerative 
changes and spondylosis of the lumbar spine with chronic 
lumbosacral strain status post lumbar laminectomy, for the rating 
interval beginning on December 13, 2005.  The AMC then also 
granted basic eligibility to Dependent's Education Assistance 
(DEA) effective from December 13, 2005.

The Board in July 2010 again remanded the claim for TDIU for the 
period from January 14, 2004, through December 12, 2005, for 
additional development.  The case now returns to the Board for 
further review.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

For the entire rating period from January 14, 2004, through 
December 12, 2005, the Veteran's service-connected low back 
disorder, right lower extremity radiculopathy, bilateral hearing 
loss, loss of left tympanic membrane with tinnitus, and 
prostatitis, have not presented such an exceptional or unusual 
disability picture affecting employment as to warrant 
consideration of unemployability on an extraschedular basis.




CONCLUSION OF LAW

For the rating period from January 14, 2004, through December 12, 
2005, entitlement to TDIU is not warranted on an extraschedular 
basis. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior 
to an initial decision on a claim by the RO. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any such 
defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.

A claim for TDIU is a claim for increased rating.  Hurd v. West, 
13 Vet. App. 449 (2000).  In a claim for increased rating, the 
VCAA requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Although prior VCAA notice letters did not adequately address the 
issue of TDIU, the Board in July 2009, and again in July 2010, 
remanded the case for the RO or AMC to issue a VCAA letter 
addressing the issue of entitlement to TDIU for the interval from 
January 14, 2004, through December 12, 2005.  The Veteran was 
appropriately afforded this VCAA notice letter in July 2010, and 
this was followed by AMC readjudication of the claim at issue by 
a SSOC in November 2010.  

This notice letter informed the Veteran of the notice and duty-
to-assist provisions of the VCAA, and of the information and 
evidence necessary to substantiate the claim, as well as 
informing of the respective roles of the Veteran and VA in 
developing the claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is obtained 
being on the Veteran.  The letter also provided the Veteran with 
general notice of the evidence required to satisfy the claim, on 
both schedular and extraschedular bases, and the schedular 
requirements for consideration of the claim on a schedular basis.  
Also by that VCAA letter, he was afforded notice of how 
disability ratings and effective dates are assigned, complying 
with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO and AMC appropriately 
assisted the Veteran in obtaining indicated treatment and 
evaluation records, and associated all records obtained with the 
claims folder.  Service treatment records were previously 
obtained and associated with the claims file.  The RO also 
informed the Veteran, including in the appealed rating action and 
by an SOC and SSOCs, of records obtained, and thus by implication 
of records not obtained, in furtherance of his claim.

Although the Board recognizes that the underlying service-
connected disabilities, consisting of a low back disorder, right 
lower extremity radiculopathy, prostatitis, hearing loss, and 
tinnitus may change in severity over time, judicial efficiency 
precludes continuous updating of the evidentiary record so as to 
assure that no more recent disease progression as pertaining to 
the Veteran's TDIU claim is missing from the claims file.  That 
is particularly the case where, as here, such additional evidence 
would be of questionable relevance where the rating period in 
questions is a finite interval from January 14, 2004, through 
December 12, 2005.  

Similarly, the Board herein finds that VA's duty to assist the 
Veteran by providing examinations when necessary was adequately 
fulfilled by prior examinations of record addressing the 
Veteran's underlying service-connected disabilities.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  For the limited purposes of the TDIU 
adjudication herein for the period from January 14, 2004, through 
December 12, 2005, there is no reasonable possibility that 
further VA examinations addressing the Veteran's service-
connected disabilities and their severity now would afford more 
light on their impact on his employability five years ago.  Prior 
examinations, upon which ratings were already previously assigned 
for the period in question (including by the Board in the prior 
adjudication in July 2009) were addressed by the Board in its 
July 2009 decision and found adequate for purposes of rating the 
Veteran's low back disorder, right lower extremity radiculopathy, 
and bilateral hearing loss, including for the period from January 
14, 2004, through December 12, 2005.   The only other service-
connected disabilities are tinnitus, which may not be assigned 
more than the 10 percent evaluation already assigned for the 
interval, and prostatitis, which has not been shown or contended 
to present as a substantially disabling condition.  There is no 
indication that the examinations already reviewed by the Board as 
satisfactory for its July 2009 decision are somehow inadequate 
for adjudication of the TDIU claim adjudicated herein, 
particularly where, as here, the Board by that decision found 
schedular criteria applicable for rating those individual 
service-connected disabilities then adjudicated, with the 
examinations found adequate for  rating those disorders on 
schedular bases.
 
Accordingly, the Board finds that the VA examinations conducted 
over the course of the appeal, taken together with records of VA, 
private, and service treatment, and statements and testimony by 
the Veteran, as well as other evidence of record, are adequate 
for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA examinations, taken as a whole, addressed 
both the medical findings upon examination and the Veteran's 
history, and presented findings and conclusions consistent with 
his medical history and sufficiently addressing the criteria for 
rating the disorders in question to allow the Board to adjudicate 
the claim based on informed medical findings and medical 
judgment.

The Board accordingly concludes that additional medical 
evaluation is unnecessary.  Hence, further examination would 
constitute an unreasonable delay and expenditure of scarce VA 
resources.  See 38 C.F.R. § 3.303 (2009); Counts v. Brown, 6 Vet. 
App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition").

The Board further finds that the requirements of the Board's July 
2009 and July 2010 remands have been substantially fulfilled.  As 
discussed supra, the AMC in July 2010 provided the requested VCAA 
notice letter affording the Veteran requisite notice and 
assistance in development of the claim, and the AMC thereafter 
readjudicated the claim by a November 2010 SSOC.  Development 
efforts requested by the July 2009 remand were also undertaken by 
the RO, though with the Veteran not providing the information or 
assistance required to obtain any further relevant records.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

No further statement has been received by the Veteran indicating 
the existence of additional pertinent evidence not requested.  
The case presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

In summary, with regard to the TDIU claim herein adjudicated, the 
Board finds that any error in notice and development assistance 
cannot "reasonably affect the outcome of the case," and hence 
will not affect "the essential fairness of the [adjudication]" 
for the ratings assigned for the rating period in question, for 
the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the 
Veteran's claim for TDIU for the period from January 14, 2004, 
through December 12, 2005 - that of objective or corroborating 
evidence of greater service-connected disability or exceptional 
or unusual circumstances for that period pertaining to service-
connected disabilities rendering the Veteran unemployable due to 
factors not encompassed by regular schedular standards, pursuant 
to 38 C.F.R. §§ 3.321(b), 4.16(b) - was in this case, based on 
development already undertaken, the responsibility of the 
Veteran.  

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for TDIU for the Interval from January 14, 2004, 
through December 12, 2005 

A TDIU rating may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities at least one disability must be ratable at 40 
percent or more and the combined rating must be at least 70 
percent or more.  38 C.F.R. § 4.16(a).  A veteran's age is not 
for consideration in making the determination.  38 C.F.R. § 4.19.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an impairment 
so severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability, 
the record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors 
to be considered are the Veteran's education, employment history 
and vocational attainment (without consideration of his advanced 
age or of the effects of non-service-connected disabilities).  38 
C.F.R. §§ 3.341, 4.16, 4.19; see Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), TDIU may still be assigned on an extraschedular basis, 
upon a showing that the Veteran is unable to obtain or retain 
substantially gainful employment due to service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where 
such an exceptional case is indicated, the Board is to refer the 
case to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  Id.

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations are 
found to be inadequate.  The governing norm in such cases, for 
individual disabilities, is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(BVA may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
reach such a conclusion on its own).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
However, lay statements may serve to support claims by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) 
("in some cases, lay evidence will be competent and credible 
evidence of etiology").

The Board by its July 2009 rating action assigned a disability 
rating for the Veteran's low back disorder based on his having 
impairment due to pain including weakness, limited motion, 
stiffness, and fatigue, and having medication-induced lethargy 
when taking sufficient medication to control that pain, such that 
he was effectively incapacitated from functional activities 
whether taking sufficient medication to control his pain or not.  
The Board accordingly then assigned a 100 percent disability 
rating based on the Veteran's low back disability and radicular 
symptoms, beginning effective December 13, 2005, the date of 
receipt of a VA Form 9 in which the Veteran detailed severely 
disabling symptoms of his low back disorder.  The Board then 
rated the low back, rated for purposes of assigning a disability 
code, as equivalent to unfavorable ankylosis of the entire spine, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5240 (2010).  That 
effective date was based on private treatment evaluation 
supporting that level of impairment.  

In the July 2009 decision the Board also denied entitlement to a 
higher evaluation than the 20 percent assigned for a low back 
disorder for the initial rating interval from the date of service 
connection on January 14, 2004, through December 12, 2005.  The 
Board then also granted a 10  percent initial disability rating 
for the Veteran's service-connected right lower extremity 
radiculopathy, for the initial rating interval beginning from the 
date of service connection of January 14, 2004, as equivalent to 
mild incomplete sciatica and thus rated under 38 C.F.R. § 4.124a, 
DC 8520.  (The RO had previously granted a 10 percent disability 
rating for right lower extremity radiculopathy effective from 
December 2, 2005.)  The Board then also denied entitlement to a 
higher disability rating than the 40 percent assigned for 
bilateral hearing loss for the entire initial rating period 
beginning from the December 21, 2003, date of service connection 
for that disorder, under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  

The appealed claim addresses entitlement to TDIU for the interval 
from January 14, 2004, through December 12, 2005, during which 
interval the Veteran was service connected for the low back 
disorder, then rated 20 percent disabling; right lower extremity 
radiculopathy, then rated 10; bilateral hearing loss, then rated 
40 percent disabling; loss of the left tympanic membrane with 
tinnitus, then rated 10 percent disabling; and chronic 
prostatitis, then rated noncompensably disabling.  This results 
in a combined total service-connected disability rating of 60 
percent for the entire rating period from January 14, 2004, 
through December 12, 2005.  38 C.F.R. § 4.25.  The disability 
ratings to be assigned for each of these service-connected 
disorders is not the subject of the present appeal, and hence 
will not be revisited herein.  Thus, the Veteran does not meet 
the disability rating criteria for TDIU on a schedular basis 
under 38 C.F.R. §  4.16(a), which would require a combined 
disability rating from these multiple disabilities of 70 percent.  

Accordingly, the Board may herein consider the claim for TDIU for 
the interval in question only on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b).  The U.S. Court of Appeals for 
Veterans Claims set forth a three-step analysis for determining 
whether referral for extraschedular consideration is appropriate.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Barringer, 22 
Vet. App. at 244-46.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun, supra, at 115.  
Therefore, initially there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disabilities and the established criteria found in the 
Rating Schedule for those disabilities.  If the criteria 
reasonably describe the levels and symptomatologies of the 
claimant's disabilities, then the claimant's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluations are therefore adequate, and no referral is required.

In the second step, however, if the schedular evaluations do not 
contemplate the claimant's levels of disabilities and 
symptomatology and are found inadequate, then  the RO or Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
38 C.F.R. § 3.321(b)(1) (i.e., marked interference with 
employment and frequent periods of hospitalization).  Id. at 116.  
When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then, in the third step, the case must be 
referred for a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Board in its July 2009 rating action already 
found a 20 percent evaluation applicable to the Veteran's low 
back disorder, 10 percent disability evaluation applicable for 
his right lower extremity radiculopathy, and 40 percent 
evaluation applicable for his bilateral hearing loss, for the 
interval in question from January 14, 2004, through December 12, 
2005.  Accordingly, the Board has already resolved against the 
Veteran the question of an exceptional or unusual disability 
picture specific to those disabilities for the interval in 
question.  The individual ratings to be assigned for the tinnitus 
and prostatitis were not the subject of appeal.  However, 
tinnitus was already assigned the maximum schedular evaluation 
for the interval in question (10 percent), and no contention has 
been raised of substantially disabling prostatitis for the 
interval in question.  The question thus remains whether the 
Veteran's service-connected disabilities in their totality 
somehow present an exceptional or unusual disability picture so 
as to render the schedular ratings inadequate and warrant 
referral for extraschedular consideration based on 
unemployability.  38 C.F.R. § 4.16(b); Thun.  

Review of the examination and treatment records reveals that the 
Veteran's low back disorder and lower extremity radiculopathy 
were manifested by symptoms associated with pain and limitation 
of motion, and related functional loss; that his hearing loss 
disability was manifested by reduced hearing capacity; that his 
partial loss of the left tympanic membrane with associated with 
tinnitus was manifested by audible tnnnitus noise (described by 
the Veteran at a November 2005 audiology examination as sounding 
like a soft teapot whistle); and that his prostatitis was not 
shown to be manifested by disabling symptoms.  The Board finds 
the weight of the evidence against the presence of exceptional or 
unusual disability pictures associated with these disabilities 
for the interval in question not contemplated by the schedular 
criteria upon which they were rated.  Such extraschedular 
manifestations as marked interference with employment or 
prolonged periods of hospitalization, or similar factors not 
contemplated in the Rating Schedule for overall disability are 
not shown by the weight of the evidence for that interval.  As 
the Veteran reported at a January 2007 VA examination, he retired 
in 1992.  He has contended or presented any other evidence to 
show that he has attempted and/or been thwarted in attempting to 
work due to service-connected disabilities during the time period 
from January 14, 2004, through December 12, 2005, or for years 
prior or subsequent thereto.  

Because the Board finds upon careful consideration of all the 
facts presented that no exceptional or unusual disability picture 
as a whole is presented taking the Veteran's service-connected 
disabilities out of the realm of applicability of  the Rating 
Schedule and regular schedular standards, the Board finds that 
referral for an extraschedular consideration of his claim for 
TDIU is not warranted.  38 C.F.R. §§ 3.321(b), 4.16(b).  Hence 
the claim must be denied.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities for the 
interval from January 14, 2004, through December 12, 2005, is 
denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


